Appellant was convicted of theft of property over the value of $50.00, and under the further allegations and proof of the commission of two other felonies less than capital he was sentenced to the penitentiary for life.
There are no bills of exceptions in the record. The statement of facts shows that he was convicted of theft of property over the value of $50.00 in cause No. 8560, in the district court of Eastland County, Texas, on a plea of guilty on June 13, 1931. That again in cause No. 3024, in the district court of Stephens County, Texas, on April 11, 1934, he was convicted on his plea of guilty to felony theft and sentenced to serve a term of seven years in the penitentiary. Upon a conviction herein by the jury he was sentenced to a life term in the penitentiary as an habitual criminal.
The case being one of circumstantial evidence, we note the court's charge thereon was full and complete. Appellant was found in possession of the stolen copper wire, with certain tools showing both equipment and ability to possess himself of such wire, which was being used for transmission of electric power. It was also shown that an effort had been made to conceal such wire by burning the insulation off same.
We are of the opinion that the facts proven were sufficient to support the verdict of guilt upon the part of the jury.
The judgment is affirmed. *Page 40